As filed with the Securities and Exchange Commission on September 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22322 Global Real Estate Investments Fund (Exact name of registrant as specified in charter) 5arkway, Suite 935 Greenwood Village, CO 80111 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (866) 622-3864 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. GLOBAL REAL ESTATE INVESTMENTS FUND* SEMI-ANNUAL REPORT JUNE 30, 2011 *EFFECTIVE AUGUST 1, 2011, THIS FUND EXISTS AS JAMES ALPHA GLOBAL REAL ESTATE INVESTMENTS PORTFOLIO, A SERIES OF THE SARATOGA ADVANTAGE TRUST. GLOBAL REAL ESTATE INVESTMENTS FUND TABLE OF CONTENTS June 30, 2011 Page Shareholders’ Letter and Investment Commentary 1 Portfolio Profile 5 Expense Example 6 Schedule of Investments 8 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to the Financial Statements 14 Additional Information 27 GLOBAL REAL ESTATE INVESTMENTS FUND SHAREHOLDERS’ LETTER AND INVESTMENT COMMENTARY (Unaudited) June 30, 2011 To Our Shareholders: We are pleased to submit to you our report for the six month period ended June 30, 2011.The Fund’s net asset value per share at that date was $21.07.In addition, two quarterly dividends of $0.35 per share each were declared for shareholders of record on March 30, 2011 and June 28, 2011 and paid on March 31, 2011 and June 29, 2011, respectively. The cumulative total returns, including income and changes in net asset value, for the Fund and the comparative benchmark were: Six Months Inception Ended
